DETAILED ACTION

Primary Examiner acknowledges Claim 1-27 are pending in this application as originally filed on September 4, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 17-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by over Geist et al. (2012/0031405). 
As to Claims 1 and 17, Geist discloses a system for cooling the brain (“brain cooling system” Abstract) of a human subject, the system comprising: a cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) configured to input a flow of air or breathable gas (via 20, Para 0018), cool the air or breathable gas (via 40, Para 0026), and output cooled air or breathable gas to a line (29) to a device (30, “nasal mask…nasal prongs, a cannula style bi-level positive airway pressure (BiPAP) mask, nasal pillows, etc.”  Para 0024) adapted to deliver the cooled air or breathable gas to a human subject; a flow control device (25, Para 0019-0022) coupled to the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) configured to control a flow rate (Para 0023) of the flow of the air or breathable gas input (29 as connected to 40) to the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) and a flow rate of the cooled air or breathable gas output to the line (29 as connected to 30); a flow rate sensor (50/52, “Signals from one or more other sensors of the brain cooling system (e.g., temperature sensor 52, etc.) may be transmitted to and/or received by a processing element 62' associated with the pressurization apparatus 25…[to] automatically control operation of the pressurization apparatus 25 (e.g., increase or decrease the rate at which respiratory gases flow, etc.)” Para 0050) coupled to the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) configured to measure at least a flow rate of flow of cooled air or breathable gas; a temperature sensor (50/52, “a temperature sensor 52 may be configured for use in directly monitoring the subject's temperature (e.g., a so-called "physiologic tunnel," such as a medial canthal area on a subject's face (i.e., near the medial corner of each of the subject's eyes), which provides a direct measure of brain temperature; eardrum, or tympanic membrane temperature; temperature within the nasal cavity, etc.).)” Para 0034) configured to measure at least a temperature of the brain or brain correlative site of the human subject and the temperature of the flow of cooled air or breathable gas; and a controller (62, “processing element 62 may be programmed to control operation of at least one of the pressurization apparatus 25, the cooling apparatus 40, any humidification component 55, any rewarming element 57, any body warming element 59, and one or more other elements of the brain cooling system 10.” Para 0046) coupled to the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling), the flow control device (25), the flow rate sensor (50/52, Para 0050), the temperature sensor (50/52, Para 0050), the controller (62) configured to adjust a cooling rate, temperature, and the flow rate of the flow cooled air or breathable gas delivered to the human subject based on at least the measured temperature of the brain or the brain correlative site and the measured flow rate of the flow of cooled air or breathable gas to cool the brain of the human subject. 
Regarding the term “flow rate sensor”, although Geist does not expressly disclose the explicit use of a “flow rate sensor”, Geist discloses the functionality by which “one or more other sensors of the brain cooling system (e.g., temperature sensor 52, etc.) may be transmitted to and/or received by a processing element 62' associated with the pressurization apparatus 25…[to] automatically control operation of the pressurization apparatus 25 (e.g., increase or decrease the rate at which respiratory gases flow, etc.)” Para 0050.  Additionally, as seen in Paragraph 0049, Geist discloses “one or more sensors” associated with other components of the cooling subsystem may be utilized to provide a signal of “desired parameters (e.g., gas mix, pressure, flow rate, etc.)”.  Consequently, although the explicit structure utilized may not be a specific “flow rate sensor” the effective result of Geist is a calculative value representative of flow rate.
As to Claims 2 and 18, Geist discloses the controller (62) adjusts the temperature and flow rate of the flow of cooled air or breathable gas to provide “methods for returning the temperature of a subject's brain to a state of normal thermia (e.g., normal body temperature)” (Para 0005), which includes methodologies of cooling and/or rewarming.
As to Claims 3 and 19, Geist discloses the controller (62) is configured to control the flow control device (25) to provide a flow rate of the cooled air or breathable gas at a flow rate “configured to deliver the respiratory gas at a flow rate of at least about 25 liters per minute (e.g., 30 liters per minute, 50 liters per minute…).” Para 0021.
As to Claims 4, 5, 20 and 21, Geist discloses cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) as controlled by the controller (62) can provide temperatures “configured to cool the respiratory gas to a desired, or predetermined, temperature (e.g., about 1.degree. C., up to about 35.degree. C., about 10.degree. C. to about 20.degree. C., about 15.degree. C., etc.) or to a temperature within a desired range of temperatures.” Para 0027. 
As to Claim 6, Geist discloses temperature sensor (50/52, “a temperature sensor 52 may be configured for use in directly monitoring the subject's temperature (e.g., a so-called "physiologic tunnel," such as a medial canthal area on a subject's face (i.e., near the medial corner of each of the subject's eyes), which provides a direct measure of brain temperature; eardrum, or tympanic membrane temperature; temperature within the nasal cavity, etc.).)” Para 0034).
As to Claims 7, 8, and 22, Geist discloses the device (30, “nasal mask…nasal prongs, a cannula style bi-level positive airway pressure (BiPAP) mask, nasal pillows, etc.”  Para 0024) is a nasal cannula and the sensors may be associated (“A temperature sensor 50 may be associated with some feature of the brain cooling system 10 (e.g., the cooling apparatus 40, the interface element 30, etc.).” Para 0034) with the device (30).
As to Claims 10-12, 24, and 25, Geist discloses the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) includes a gas block (40, “may include a radiator, heat sink-type configuration that removes heat from the respiratory gas and transfers that heat to the external environment.” Para 0027) which provides convective heat transfer methods utilizing “one or more thermoelectric Peltier effect devices…to draw heat directly from a radiator/heat sink” (Para 0027).  Additionally, Geist discloses the use of “coolant” (Para 0027) to facilitate heat transfer. Further, Geist discloses “Cooling apparatus 40' includes a conduit 41' and a cooling element 42' configured to be disposed within the conduit 41'. Cool and warm fluid transport conduits 46' and 47' enable circulation of a heat transfer fluid 48' between the cooling element 42' and the fluid refrigeration apparatus 49'." (Para 0028). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. (2012/0031405) in view of Berthon-Jones (6,484,719). 
As to Claims 9 and 23, Geist discloses a cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) whereby “the source 22 may comprise a source of substantially pure oxygen (e.g., a gas tank, etc., containing the oxygen), the atmosphere, or a combination of the source of oxygen and the atmosphere.” (Para 0018).  Although Geist hints the cooling subsystem (10, the combination of 20 for gas delivery and 40 for cooling) is capable of use with a CPAP apparatus (Para 0024), it does not positively state the features where the pressure can be adjusted by the controller.  Berthon-Jones teaches a PAP device (Column 14, Lines 60-65) suitable for the pressurization of a gas whereby the PAP device includes a motor (20) intimately connected to pressure sensors (18/118) and flow sensors (14/114 and 15/115) by a microcontroller (16/116) to control the speed of the motor (20) of the PAP device (Column 9, Lines 50-65 and Column 15, Lines 20-40), whereby the speed control of the motor is a function of the energizing and de-energizing of the motor current (Column 25, Lines 5-10). Therefore, it would have been obvious to one having ordinary skill in the art to modify the cooling subsystem of Geist to include the use of a motor associated with the PAP device for the purpose of stepping up/down the current and rate of pressurization based upon the detected sensory data in order to meet the specific respiratory therapy needs of the patient.
As to Claims 13, and 26, please see the rejections of claims 9, 12, 23, and 25, whereby these rejections disclose the relationship of the current applied to the controller and the effects of utilizing “thermoelectric Peltier effect devices” (Para 0027) for facilitating the cooling effect. 

Claims 14-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. (2012/0031405) in view of Berthon-Jones (6,484,719), as applied to Claims 13 and 26, and further in view of Fletcher et al. (2005/0065581).
As to Claims 14-16 and 27, the modified Geist, specifically Geist discloses a gas block (40, “may include a radiator, heat sink-type configuration that removes heat from the respiratory gas and transfers that heat to the external environment.” Para 0027) which provides convective heat transfer methods utilizing “one or more thermoelectric Peltier effect devices…to draw heat directly from a radiator/heat sink” (Para 0027), the use of “coolant” (Para 0027) to facilitate heat transfer, and “Cooling apparatus 40' includes a conduit 41' and a cooling element 42' configured to be disposed within the conduit 41'. Cool and warm fluid transport conduits 46' and 47' enable circulation of a heat transfer fluid 48' between the cooling element 42' and the fluid refrigeration apparatus 49'." (Para 0028). Further, Geist discloses the construction of the heat exchange transfer system to include a series of tubes (45, 46, 47, best seen Figures 2 and 4) to effect the thermal conductivity and heat transfer of the subsystems. Yet, the modified Geist does not expressly disclose the construction of the heat exchange transfer subsystem to include the use of conductive fins. Fletcher teaches a flexible heat exchanger (Title), wherein the heat exchanger is constructed of various shapes (“a plurality of the thermally conductive members have thermally conductive pins, fins, bars or the like that project into the volume of a heat exchanger to form an efficient heat exchange interface with heat exchange fluid in the volume.” Para 0033) to provide efficient heat exchange utilizing feed pumps (70/72) to deliver/draw the fluid (best seen Figures 6-8 and Paras 0059-0064, 0068, and 0069).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the heat exchange transfer subsystem to include the use of thermally conductive fins, as taught by Fletcher for the purpose of providing efficient heat exchange. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,406,022. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 and 17 are merely broader than patent claims 1 and 17.  It is clear all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of a brain cooling system having a cooling subsystem, flow control device, flow rate sensor, temperature sensor, and a controller. 
The limitations of Claims 2-16 and 18-27 are recited in the patent claims 2-16 and 18-27, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamatsu (4,987,896) discloses a system for cooling the brain of a patient (Abstract). 
Kumar et al. (2003/0131844) discloses a system for inducing hypothermia via administration of gas to the respiratory pathway of the patient. 
Klatz (WO 96/23544) discloses a system for brain resuscitation and organ preservation through application of cooling systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785